Citation Nr: 1211221	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected advanced osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, daughter, friend


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2010, the Veteran, his spouse, daughter and a friend testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  A transcript is of record.  

Subsequently, the Board remanded this matter for further development in decisions dated in November 2010 and March 2011.  


FINDINGS OF FACT

1.  The evidence of record does not show that the congenital defect, right knee genu varum, which was present prior to service, was worsened in service by a superimposed disease or injury.  

2.  The evidence of record does not indicate that any right knee disability, currently diagnosed as right knee strain with history of genu varum, arthritis, and subsequent knee replacement, is etiologically related to the Veteran's period of active service or to any incidents therein (to include presumptively), nor proximately due to, the result of or chronically aggravated by his service-connected advanced osteoarthritis of the left knee.  


(CONTINUED ON THE FOLLOWING PAGE)


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to service-connected advanced osteoarthritis of the left knee, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in a letter from the RO dated in May 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his service connection claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his service connection claim.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in April 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir.  2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the May 2008 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

Although it appears that the last VA examiner did not provide a medical opinion as to whether the Veteran's right knee genu varum was aggravated during the Veteran's period of active service, the Board is satisfied that there was substantial compliance with its March 2011 remand directives as the last VA examiner otherwise provided a thorough medical opinion regarding whether the Veteran's right knee disability, including arthritis, was related to his period of service or was caused or aggravated by his service-connected left knee disability.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As discussed in more detail elsewhere in this decision, the Board has made a finding that any pre-existing genu varum of the right knee or leg is a congenital defect that was not subject to a superimposed injury during service.  Therefore, any lack of a specific medical opinion regarding aggravation of this defect during service has not prejudiced the Veteran in this appeal.  

The duty to assist also has been fulfilled as VA medical records relevant to this matter have been requested or obtained, the Veteran's representative unsuccessfully sought to obtain private medical records from the Veteran's deceased physician, and the Veteran has been provided with VA examinations.  The Board finds that the available medical evidence otherwise is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations 

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as arthritis, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Direct service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.  

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain evidentiary presumptions exist to assist veterans in establishing direct service connection.  For example, a veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).  

A pre-existing injury or disease also is presumed to have been aggravated by a veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).  

A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Direct service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service if it first manifests during service or pre-existed service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).  

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for a right knee disability.  In his written submissions and Board testimony, he contends that any right knee disability is related to his service-connected left knee disability or related to his period of active service.

Service treatment records reveal that during the Veteran's June 1961 enlistment examination he was diagnosed with genu varum (bowlegs), a congenital disorder.  Other service treatment records do not reveal any subsequent treatment during service for the genu varum or for the Veteran's right knee.  Records in June 1963 and November 1963 show complaints related to the left knee.  His June 1964 discharge examination did not show any abnormalities of the lower extremities.  

Post-service, VA treatment records dated from January 2007 to March 2011 detailed the Veteran's inpatient surgery for left knee replacement in February 2008, right knee replacement in May 2009, and convalescent care, as well as physical and occupational therapy and follow-up treatment.  

The Veteran underwent a VA joints examination in December 2007.  It was noted that the Veteran was considering a total knee replacement for his left knee due to intolerable symptoms and that his right knee also bothered him, but caused less pain than his left knee.  

The Veteran underwent a VA examination in June 2008.  Therein, he complained of right knee pain for the past 10 or 12 years, swelling, and that the leg was somewhat bowlegged.  It was noted that this condition was treated by a doctor with medication, physical therapy, and exercise, but the Veteran said that the right knee started to get worse due to increased pain and swelling.  On examination, the Veteran weighed 240 pounds and walked with a limp.  The right knee manifested about 15 degrees of varus deformity with swelling and tenderness.  Crepitation was felt on movement and ligaments were stable.  McMurray and Drawer tests were negative.  X-ray studies of the right knee done in March 2008 showed evidence of arthritis with slight varus.  

Diagnosis was arthritis of the right knee with slight varus deformity.  The examining VA physician also opined that the Veteran's right knee disability was not due to or caused by his service-connected left knee disability because the Veteran has a right knee deformity and he was a diabetic.  The examiner found both were predisposing degenerative changes independent of influence from another skeletal joint.  

During his Board hearing in May 2010, the Veteran, his wife, a daughter, and a friend testified that the Veteran favored his right knee or leg because of his left knee disorder and that at times he had difficulty naturally walking up or down stairs.  The Veteran also testified that while in service he hurt his left leg during liberty in Beirut and that his right leg also "hit the ground as well."  (See transcript at p. 3).  His daughter also testified that doctors said that the right knee condition was a result of the Veteran's left knee condition, but they would not put those observations in the medical documents.  (See transcript at p. 9.)  The Veteran's representative also stated that he would attempt to obtain private medical records from the Veteran's former private physician who was now deceased.  (See transcript at p. 14).  

The Veteran underwent a VA examination in December 2010.  The Veteran complained of right knee pain for the last 10 to 15 years, but unrelated to any specific event.  A right knee replacement in 2009 also was noted as well as the Veteran's intermittent but frequent use of a cane.  He was unable to stand for more than a few minutes or to walk for more than a few yards.  His gait was antalgic.  X-ray studies showed that the right knee implant was in good alignment.  Diagnosis was right knee strain status post right total knee replacement.  

The December 2010 VA examiner noted that, after a review of the Veteran's service treatment records, there were no documented subjective or objective complaints or findings of a right knee condition.  There was a note of mild genu varum which the examiner stated was likely the Veteran's natural anatomy.  The examiner opined that the Veteran's right knee deformity was less likely as not related to service.  His history of diabetes and age most likely contributed to his degenerative right knee that subsequently was replaced and not his left knee condition.  

The Veteran underwent a VA examination in March 2011 by the same VA staff physician who had examined him in December 2010.  The Veteran complained that his right knee began to bother him when it was used to compensate for the left knee arthritis.  He also complained of increased pain in the right knee, but no specific injury.  It was noted that the Veteran was unable to stand for more than a few minutes and was only able to walk a quarter-mile.  Mild weakness was noted in both knees.  Diagnosis was right knee strain with history of genu varum, arthritis, and subsequent knee replacement.  

The VA examiner opined that the Veteran's right knee genu varum was not related to service as there was no subjective or objective documentation regarding a right knee injury or complaint and the Veteran's mild genu varum before service likely reflected his natural anatomy.  The VA examiner also opined that the Veteran's right knee arthritis was most likely caused by genetics, the pre-existing genu varum, diabetes, and advanced age.  Further, he noted there was no documented injury or trauma to the right knee.  Therefore, he believed that the right knee arthritis was less likely as not related to service.  Moreover, the VA examiner opined that one arthritic joint cannot cause, by compensatory efforts, another joint's arthritis to any significant degree.  In the Veteran's case he had advanced degenerative arthritis which required joint replacement.  Therefore, the examiner believed the right knee arthritis was less likely as not related or aggravated permanently by the Veteran's left knee condition.  

Based upon the evidence of record, the Board finds that service connection for the Veteran's right knee disability is not warranted.  With respect to the portion of the Veteran's right knee disability determined to be a congenital defect, the Board notes that a congenital defect is not service connectable as a matter of express VA regulation because it is not a disease or injury within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  The only possible exception to this prevision is if there is evidence of additional disability due to aggravation during service by superimposed disease or injury.  VAOPGCPREC 82-90; Quirin v. Shinseki, 22 Vet. App. 390 (2009).  

The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  

As noted above, the December 2010 and March 2011 VA examinations determined that the Veteran's mild genu varum is a congenital disorder that pre-existed the Veteran's service ("likely the patient's natural anatomy").  As previously noted above, the Veteran's service treatment records clearly do not show complaints or evidence of right knee or right leg trouble during service.  Accordingly, as there is no evidence of a superimposed disease or injury on the congenital right knee varus deformity, nor any evidence of a worsening of the right knee varus deformity, service connection cannot be granted for this congenital defect.  

However, post-service the Veteran's right knee has been variously diagnosed as: arthritis of the right knee with slight varus deformity; right knee strain with status post right total knee replacement; and right knee strain with history of genu varum, arthritis, and subsequent knee replacement.  Nevertheless, the Board also finds that the preponderance of the evidence is against any direct service connection claim for the Veteran's currently diagnosed right knee disability.  

The Board notes that there is no medical evidence of a chronic right knee problem during service, only that the Veteran had pre-existing genu varum and that he presented with complaints about the left knee on several occasions.  When he was examined for separation from service, there was no notation of any right knee abnormality.  Medical records associated with the claims file do not show a diagnosis of arthritis of the right knee with slight varus deformity until the June 2008 VA examination, or nearly 44 years after discharge from service.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the service discharge findings of a normal right knee, and the lengthy period following service without a showing of a right knee disability, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well.  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current right knee disability was caused by or was a result of his period of service.  The December 2010 and March 2011 opinions of the VA examiner are persuasive that the Veteran's currently diagnosed right knee disability is not related to active duty because the examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for a right knee disability because there is no evidence in the record that any degenerative arthritic changes to the right knee developed within one year of the Veteran's separation from active duty in 1964.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also finds that secondary service connection is not warranted for this claim.  The VA examiner, in his March 2011 report, opined that it was less likely as not that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.310.  The examination opinion is supported by an adequate rationale discussing medical principles related to the pathology of arthritis.  There is no medical opinion to the contrary.  Therefore, the Veteran's claim for service connection for a right knee disability, to include as secondary to his service-connected left knee disability, must be denied.  Thus, service connection for a right knee disability on a direct, secondary, or presumptive basis is not available in this case.  

The evidence is devoid of a medical opinion that relates the Veteran's current right knee disability to either his military service or to his service-connected left knee disability.  The only contention that any right knee disorder is related to his period of active service, or is secondary to his service-connected left knee disability, comes from the assertions of the Veteran, his family members, a friend, and his service representative.  While the Board is sympathetic to the Veteran, and believes that he is competent to report his current symptomatology, he and his associates do not have the requisite special medical knowledge necessary to render an opinion as to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  In essence, there is no competent medical opinion of record etiologically relating the Veteran's currently diagnosed right knee disability to his military service or to his service-connected left knee disability.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v.  Brown, 7 Vet. App. 498. (1995).  

Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has a right knee disability that was incurred as a result of his period of active service or that is secondary to his service-connected left knee disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In reviewing the Veteran's claim the Board has reviewed his written statements and those of his representative and the testimony of all those participating in his Board hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  In specific regard to the right knee claim, his contention that his right knee condition might be related to service, because his right leg struck the ground when he injured his left knee in Beirut, or his reports that he thought his right knee condition might have been aggravated by his service-connected left knee condition, while credible, are not persuasive in view of the medical opinions of the VA examiner in December 2010 and March 2011.  Further, there is no evidence that the Veteran or those who testified on his behalf possess the requisite medical training or expertise necessary to render them competent to offer evidence on matters such as a medical diagnosis, the factual question of whether his right knee condition can be attributed to any in-service experiences, or the causal question of whether the condition of the left knee has aggravated the condition of the right knee.  Espiritu v. Derwinski, 2 Vet. App. at 495.  

Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran, his representative, and his associates in this matter simply do not constitute persuasive evidence in support of the Veteran's claim.  

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for a right knee disability, to include as secondary to service-connected advanced osteoarthritis of the left knee.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disability, to include as secondary to service-connected advanced osteoarthritis of the left knee, is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


